Sanders, J.,
dissenting:
The State of Nevada ánd the public administrator of Washoe County, Nevada, through their joint and several notices of appeal, have appealed to this court from a *235decree and order adjudging and decreeing Gladys Pohl, a resident of the State of California, to be the lawful héir and distributee of the estate of Charles F. Forney, deceased, who died intestate (living and domiciled . in the State of California, at Truckee, Cal.), on or about the 25th of October, 1913, and by their appeal have succeeded in having it authoritatively determined that, in this jurisdiction, the rule of comity or private international law must be applied to the succession and distribution of said estate, the case not being within the exceptions to either rule. From this, in my opinion, it follows that both justice and comity demand that the appellants before proceeding further should voluntarily move the lower court to remit the fund involved in this controversy to the place of the decedent’s domicile to be distributed according to the foreign law. There are no creditors, either local or domiciliary, or any citizen or citizens of this state to be affected by such an order. That it is competent for the lower court to make an order transferring the residue of an estate in this situation, to be handed over to some person authorized by proper authority to receive it at the domicile of the deceased, I consider undoubted. Gravillon v. Richard’s Exr., 13 La. 293, 33 Am. Dec. 563. Should the appellants-oppose an application for such an order, on the ground that Gladys Pohl is an illegitimate child of the deceased and not capable of inheriting under the foreign law, it would bring to the attention of the lower court a matter overlooked by the experienced and able counsel for the appellants and respondent, which I deem to be pertinent and controlling in so far as the State of Nevada is concerned in the succession or escheat of said estate. The State of Nevada does not come in by way of succession, but by an action or information of escheat to vest title to the residue of the estate in the hands of the . public administrator-in the State of Nevada. Escheat is not succession. It is the very opposite of succession. It is what happens when there is no succession. Estate of Miners, 143 Cal. 194 (dissenting opinion), 76 Pac. 968.
Before the State of Nevada can successfully ássert its *236claim of escheat, it must affirmatively appear that the person seized of the estate, real or personal, died within this state. Rev. Laws, 6130. The information filed by the state in the district court, alleging the state to be escheatable, does not contain such an allegation, but it is ' conceded, or must be conceded, that Forney died without ■ and not within the State of Nevada. It is true, the statute provides that if the intestate shall leave no husband or wife, nor kindred, the estate shall escheat to the state for the support of the common schools. As amended, Stats. 1917, p. 37. It is also true that every citizen dying is presumed to leave some one entitled to claim as his heir, however remote, unless one or the other of the two exceptions known to the law — alienage or illegitimacy — should intervene. People v. Fulton Fire Ins. Co., 25 Wend. (N. Y.) 205.
Escheat in this jurisdiction depends upon positive statute. Like forfeiture, it is not favored. 10 R. C. L. 613.
Our statute provides:
“If any person shall die, or any person who may have died, within this state, seized of any real or personal estate, and leaving no heirs, representatives, devisees or legatees capable of inheriting or holding the same, and in all cases where there is no owner of such estate capable of holding the same, such estate shall escheat to and be vested in the State of Nevada.” Rev. Laws, 6130.
This statute dates back to territorial days. It was the territorial law (Stats. 1861, p. 240), which was carried into the state law, and has remained on our statute books unchanged by amendment or supplement down to the present time.
The case as made by the state clearly falls within the purview of the first clause of the section that deals expressly with heirs capable of inheriting or holding the estate of a person who dies or died within the state. It is useless for me to enter upon an exhaustive discussion of this legislation. Its reason and purpose are obvious.
The motives and conduct of these high officers — the *237attorney-general and the public administrator of Washoe County — are not questioned. They have sought with great zeal and ability, in the performance of their duty, to reach beyond the limits of the local law to enrich the State of Nevada at the expense of an unfortunate child, recognized by the local law to be an heir and entitled to the distribution to her of the fund here litigated. The question is one of strict legal right, and unless the right of the state can be maintained under its own law, which, in my view, cannot be successfully done, it follows that the information filed in the district court by the attorney-general, alleging that the residue of the fund in the hands of the public administrator of the estate of Charles F. Forney, deceased, is escheatable, should be dismissed.
Entertaining these views, it is not necessary for me to discuss the motion to dismiss the appeal of the public administrator. I have, however, a strong impression that he is in a much better position to appeal from the judgment and decree than the State of Nevada.